 1                              UNITED STATES DISTRICT COURT
 2                                  DISTRICT OF NEVADA
 3                                          ***
 4   CAIN,                                               TRANSFER ORDER
 5                   Plaintiff,
 6   v.                                           Case No.: 2:21-cv-00400-RFB-BNW
 7   USAAA CASUALTY INSURANCE
     COMPANY et al.,
 8
                    Defendants.
 9
10
     SMITH,
11
                   Plaintiff,                     Case No.: 2:21-cv-00487-APG-DJA
12
     v.
13
14   ALLSTATE FIRE AND CASUALTY
     INSURANCE COMPANY et al.,
15
                    Defendants.
16
17   GARRIDO,
                                                  Case No.: 2:21-cv-00440-JCM-BNW
                     Plaintiff,
18
     v.
19
     FARMERS INSURANCE EXCHANGE et al.,
20
21
22
23
     GREENFIELD et al.,
24
                    Plaintiff,
25                                                Case No.: 2:21-cv-00571-JAD-DJA
     v.
26
     PROGRESSIVE ADVANCED INSURANCE
27   COMPANY et al.,

28                  Defendants.
 1
 2
     MALONE et al.,
 3
                      Plaintiff,            Case No.: 2:21-cv-00574-APG-VCF
 4
     v.
 5   DEPOSITORS INSURANCE COMPANY et
     al.,
 6
 7                    Defendants.

 8
 9
10
11
12
13
14   EGYPT,

15                    Plaintiff,
                                           Case No.: 2:21-cv-00598-JCM-EJY
16   v.
     ACUITY, A MUTUAL INSURANCE
17   COMPANY et al.,
18                    Defendants.
19
20   CANNUSCIO et al.,
21                    Plaintiff,
                                           Case No.: 2:21-cv-00613-JAD-BNW
22   v.
23
     GEICO ADVANTAGE INSURANCE
24   COMPANY,

25                    Defendants.

26
27
28

                                       2
 1
 2
         FAGAN.,
 3                                                          Case No.: 2:21-cv-00616-APG-NJK
                           Plaintiff,
 4
         v.
 5
 6       LIBERTY MUTAL GROUP INC. et al.,

 7                        Defendants.
 8
 9
10
              The parties in the above-captioned cases filed a Notice of Related Cases in all eight cases.
11
     The presiding District Judges in all actions have individually and collectively determined that these
12
     actions are related as they involve allegations relating to Nevada auto insurance policyholders
13
     challenging various insurers for failing to charge fair and appropriate insurance premiums and
14
     to provide premium reductions during the COVID-19 pandemic. The presiding District Judges
15
     further find that there is good cause to transfer these cases to one District Judge and one Magistrate
16
     Judge pursuant to Local Rule 42-1(a) and that these transfers will promote judicial efficiency,
17
     avoid duplicative filings by the parties, and will not result in prejudice to the parties.
18
     /
19
20   /

21   /
22
     /
23
     /
24
     /
25
26   /

27   /
28

                                                        3
 1
 2          IT IS THEREFORE ORDERED that 2:21-cv-00487-APG-DJA; 2:21-cv-00440-JCM-
 3   BNW; 2:21-cv-00571-JAD-DJA; 2-21-cv-00574-APG-VCF; 2:21-cv-00598-JCM-EJY; 2-21-cv-
 4   00613-JAD-BNW; and 2:21-cv-00616-APG-NJK are transferred to District Judge Richard F.
 5   Boulware, II, and Magistrate Judge Brenda Weksler, who were assigned the earlier case.
 6          IT IS FURTHER ORDERED that all documents shall be filed and shall bear the case
 7   number with District Judge Richard F. Boulware, II, and Magistrate Judge Brenda Weksler as
 8   assigned judges.
 9
10
            DATED: May 20, 2021.
11
12
                                                         ___________________________________
13                                                               RICHARD F. BOULWARE, II
                                                                      United States District Judge
14
15
16                                                     _______________________________
                                                                     JENNIFER A. DORSEY
17                                                                   United States District Judge
18
19
20                                                        __________________________________
                                                                       ANDREW P. GORDON
21                                                                    United States District Judge
22
23
                                                         ___________________________________
24                                                                         JAMES C. MAHAN
25                                                                    United States District Judge

26
27
28

                                                   4
